Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-10 have been examined as they were not withdrawn by Applicant, but these claims appear to be specific to the unelected embodiment of Group III (Figures 12 and 13).  An explanation of how the claims read on the elected embodiment is again requested.

Claim Objections
Claim 12 is objected to because of the following informalities:  in the last indent, the word “or” appears to be missing between “the base” and “the head-support part.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “the axes of the first joint subassembly extending generally at an angle of 90o to the first, second, and third axes of the second joint subassembly.”  That the individual axes were specifically called out in relation to the second subassembly but not the first renders the claim indefinite (i.e. do the individual relationships among the axes somehow differ from three parallel axes perpendicular to a second set of three parallel axes?).   Further, the claims recite “the parts” in the last line and/or indenc, which lacks proper antecedent basis (it appears only a single head-support part has been recited).  
Claim 11 is dependent on canceled claim 3.
Claims 4-11 and 15 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yetukuri et al. (US Patent Number 7992933).
Regarding claim 1, Yetukuri discloses a headrest comprising: 2a base (22 and/or 70) having two opposite ends; and 3a head-support part (42 for instance) having two opposite ends; and a guide assembly (including 27, etc.) connected to the head-support part and to the base for movement of the head-support part relative to the base in a forward direction toward a seat occupant's head and a frontmost extended postions and in an opposite rearward direction toward a rear normal position (this is the general arrangement), the guide assembly having at least one first joint subassembly (one member 27) and at least one second joint subassembly (second member 27), each of the first and second joint subassemblies having at least a respective first link (30) pivoted at a first axis (of 36) on the base and a second link (34) pivoted at a second axis (of 40) parallel to the respective first axis on the head-support part, each first link being pivoted with the respective second link at a third axis (of 32) parallel to the respective first and second axes, the axes of the first joint subassembly extending generally at an angle of 90 to the first, second, and third axes of the second joint subassembly (at least as best understood; see figures and the last full paragraph of column 4); and a locking device (76 for instance) for locking the head-support part in at least one position and that has a first support on a first end of the head-support part and a second support on an opposite end of the head-support part, each support having at least one locking-device link (at 96; see Figure 5 showing the symmetrical, two link arrangement), the locking device having a latch (at ends, 80, and/or 100) for locking the links in a predetermined position relative to at least one of the parts (this is the general arrangement at least as best understood).  Yetukuri is accordingly viewed as disclosing the claimed arrangement, but the particular position of the supports on the head-support part may not be explicit.  However, as changes in size, shape, and arrangement of components, as well as reversal of assemblies, require only routine skill in the art, even if the position were not clear, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the positions as claimed based on normal variation to improve function, safety, and comfort for various users.
Regarding claim 4, Yetukuri further discloses the axes of the third pivots of the first joint 3ubassembly and the second joint subassembly form a 90o angle with an axis that is parallel to a movement direction of the head-support part (that is, the pivots lie in a plane normal to the direction of headrest motion).
  Regarding claim 5, Yetukuri further discloses the first link and the second link of each joint subassembly form an angle and the links, in the normal position, are in a folded position and, in the extended position, are in an extended position (see at least Figures 3 and 4).
Regarding claims 6 and 7, Yetukuri discloses a headrest as explained above and further discloses the links defining an angle of less than 1800 in the extended position, but does not explicitly describe stop formations on the links.  It would appear based on the figures that the device provides such stops and further Yetukuri discloses such features associated with the locking device for instance.  As duplication and rearrangement of components, as well as changes in shape, require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the formations as claimed based on normal variation to improve function, safety, and comfort for various users.
Regarding claims 8-10, Yetukuri discloses a headrest as explained above but does not disclose two first and second joint subassemblies.  However, as duplication and rearrangement of components require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the formations as claimed based on normal variation to improve function, safety, and comfort for various users.
Regarding claim 11, Yetukuri further discloses the links are flat and extend essentially in one spatial dimension (see figures).
Regarding claim 12, Yetukuri discloses a locking device as explained above and further discloses each link, in the normal position, being approximately parallel with a plane spanned by the base and, in the extended position, forming an angle with the plane (see at least Figure 5 showing the link parallel to the base and the third full paragraph of column 6 describing the motion), a first region (at 78) of each link being pivoted on a respective one of the ends of the base the head-support part and a second region (at 80) of each link being movably guided into different positions on a respective one of the ends of the other of the base or head-support part by a guide (of/at 80) and lockable in at least one position by the latch (link end and/or 100).  Yetukuri is accordingly viewed as disclosing the claimed arrangement, but the particular position of the supports on the head-support part may not be explicit.  However, as changes in size, shape, and arrangement of components, as well as reversal of assemblies, require only routine skill in the art, even if the position were not clear, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the positions as claimed based on normal variation to improve function, safety, and comfort for various users.
Regarding claim 15, Yetukuri further discloses the ends of the base and ends of the head-support part are spaced apart transversely of a normal direction of travel of the headrest (see figures).

Response to Arguments
Applicant's arguments filed 1 November 2022 have been fully considered but they are not persuasive.  Applicant argues that Yetukuri does not disclose supports arranged on ends of the head-support as claimed and that the locking link of the invention offers benefits not found in Yetukuri.  However, as explained above, Yetukuri meets the limitations of the claims as currently set forth. That is, even if some components include centrally located portions, the device includes relevant portions meeting the “end" language (the structure of the locking device at 76 is viewed as primarily oriented to opposite ends of the head support). Even if this were not viewed as sufficient for anticipation, minor adjustment of the device as described above would have been obvious to one of ordinary skill rendering the claims obvious.  Regarding the function of the locking link, Appilcant’s arguments are not relevant as the claimed elements are anticipated as explained above.  It is additionally noted that Applicant has not addressed the status of claims 8-10 in any reply and has apparently not attempted to address the standing 35 USC 112 rejections in the instant reply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636